DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8-9, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2009/0208828 A1) in view of Suzuki et al. (US 4,659,636).
With respect to claims 1 and 15, Kanai teaches a battery pack (50) (Fig. 2-13), comprising:
a battery cell holder, wherein the battery cell holder comprises a plurality of frames/(cell holder) (Fig. 6, 55) with each of the frames (55) defining a cavity (space within which battery (20A) is positioned) and adjacent frames (55) connected to each other (as illustrated in Figures 4 and 13); and
at least one pouch/(film-covered) cell battery (Figure 5, 20) (para. [0054]), the at least one pouch cell battery (20) including a pouch/(film package) (24) and a battery cell (22) disposed within the pouch (24), the at least one pouch cell battery (20) including the pouch (24) and the battery cell (22) disposed in the cavity of each of the frames (55) ( 
the plurality of frames (50) being arranged in a stacked configuration (Figure 4).
	Kanai fails to teach a sensor placed on at least one of the at least one pouch cell battery.  Suzuki teaches a battery comprising a plurality of battery pouches (Figures 1 & 5; 10a, 10b, 10c) positioned within a cavity of a cell holder casing (18a & 18b) (as illustrated in Figure 1) and a temperature sensor/(thermostat (16)) placed on at least one of the at least one pouch cell battery (10a, 10b, 10c) (as illustrated in Figure 5) in order to protect the battery pack from overheating (col. 4, lines 35-43).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the battery pack of Kanai with a temperature sensor placed on at least one of the at least one pouch cell battery, as taught by Suzuki, in order to protect the battery pack from overheating. 
With respect to claim 3, Kanai teaches wherein two pouch cell batteries (20A) and (20B) are disposed in the cavity of each of the frames (50) (Figure 4) (para. [0057]).
With respect to claim 4, Kanai teaches wherein the battery cell holder (50) comprises a top frame cover (Figure 13, 95) disposed on a top of the stacked configuration of frames (50) (as illustrated).
With respect to claim 8, Kanai teaches wherein the cavity of each frame (50) is defined by a first sidewall (56), a second sidewall (56), a leading wall and a trailing wall 

    PNG
    media_image1.png
    564
    888
    media_image1.png
    Greyscale

With respect to claim 9, Kanai teaches wherein each of the frames (50) comprises a bottom frame and a top frame, wherein the bottom frame and the top frame are coupled together to hold the pouch battery cell in the frame (as illustrated in Figure 4 and Figure 6 above) (para. [0059]).
	With respect to claim 12, Kanai teaches a housing/case configured to house the stacked configuration (Figure 13, 50) (para. [0051]).
With respect to claim 16, Suzuki further teaches wherein the sensor (Figure 5, 16) is placed on the portion of the pouch (10a, 10b, 10c) that is positioned within the cavity/(space within casing (18a and 18b)) (Figures 1 and 5).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2009/0208828 A1) in view of Suzuki et al. (US 4,659,636), as applied to claim 1 above, and further in view of Schaefer et al. (US 20120214055 A1).
With respect to claim 2, modified Kanai discloses all claim limitations as set forth above but fails to teach providing living hinges to connect adjacent frames to each.  Schaefer teaches a battery pack (Fig. 11), comprising:
a battery cell holder, wherein the battery cell holder comprises a plurality of frames (Fig. 1, 102) (para. [0067]) with each of the frames (102) defining a cavity and adjacent frames (102) connected to each other (as illustrated in Figure 11); and
at least one pouch/package cell battery (103) (para. [0001]), the at least one pouch cell battery (103) including a pouch/package and a battery cell (103) disposed within the pouch (para. [0001]), the at least one battery (Fig. 1) including the pouch/package and the battery cell (103) disposed in the cavity of each of the frames (102), the at least one pouch cell battery (103) being disposed in adjacent frames (102) such that at least a portion of the pouch is positioned within the cavity (as illustrated in Fig. 1) and adjacent pouch cell batteries are electrically connected to each other (para. [0002]);
the plurality of frames being arranged in a stacked configuration (Fig. 11) (para. [0004] and [0065]).  Schaefer further teaches providing living hinges/(joints and pins/tension anchors (808, 809, 810, 811)) (as illustrated in Fig. 8) in order to connect adjacent frames (802) to each other and in order to stabilize the whole cell block (para. [0067]).
. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2009/0208828 A1) in view of Suzuki et al. (US 4,659,636), as applied to claim 4 above, and further in view of Kondo et al. (US 2014/0199584).
With respect to claim 5, modified Kanai discloses all claim limitations as set forth above but fails to teach wherein the top frame cover (95) comprises a holder for connecting a terminal block to the stacked configuration.  Kondo teaches a battery pack comprising a plurality of stacked pouch/(bag-like case) cell batteries (301) (para. [0051] and [0109]) such that the negative electrode terminal (302) and the positive electrode terminal (303) extended to outside are provided in the same direction, and the unit batteries (301) are electrically connected to each other in series as illustrated in FIG. 6 (para. [0109]).  Kondo also teaches providing a terminal block/(printed circuit board (306)) disposed opposite to the lateral side of the unit battery (301) from which the negative electrode terminal (302) and the positive electrode terminal (303) are extended (as illustrated in Figure 7) in order to allow for electric communication to an external device (para. [0110]) (as illustrated in Figure 8); wherein the side frame cover comprises a holder (318) for connecting a terminal block/(printed circuit board) to the stacked configuration (301) (as illustrated in Figure 7).  Though Kondo provides the terminal block/(printed circuit board (306)) at a lateral side of the stacked configuration, it would 
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the top frame cover (95) in modified Kanai comprises a holder for connecting a terminal block to the stacked configuration, as taught by Kondo, in order to allow for electric communication to an external device.
With respect to claim 6, Kanai teaches wherein each of the pouch cell batteries (Figure 1, 120) includes terminals/(current collectors (116)) and further comprising tabs (125b) connected to the terminals/(current collectors (116)) (para. [0003]).
With respect to claim 7, Kondo further teaches providing sense wires (314 & 315) and power wires (311 & 313) connected to the tabs, wherein the sense wires (314 & 315) and power wires (311 & 313) are coupled to the terminal block/(printed circuit board) (306) (para. [0111]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2009/0208828 A1) in view of Suzuki et al. (US 4,659,636) in view of Kondo et al. (US 2014/0199584), as applied to claim 7 above, and further in view of Schaefer et al. (US 20120214055 A1).
With respect to claims 10-11, modified Kanai discloses all claim limitations as set forth above but fails to teach providing snap elements to connect adjacent frames to 
a battery cell holder, wherein the battery cell holder comprises a plurality of frames (Fig. 1, 102) (para. [0067]) with each of the frames (102) defining a cavity and adjacent frames (102) connected to each other (as illustrated in Figure 11); and
at least one pouch/package cell battery (103) (para. [0001]), the at least one pouch cell battery (103) including a pouch/package and a battery cell (103) disposed within the pouch (para. [0001]), the at least one battery (Fig. 1) including the pouch/package and the battery cell (103) disposed in the cavity of each of the frames (102), the at least one pouch cell battery (103) being disposed in adjacent frames (102) such that at least a portion of the pouch is positioned within the cavity (as illustrated in Fig. 1) and adjacent pouch cell batteries are electrically connected to each other (para. [0002]);
the plurality of frames being arranged in a stacked configuration (Fig. 11) (para. [0004] and [0065]).  Schaefer further teaches snap elements/(joints and pins/tension anchors (808, 809, 810, 811)) (as illustrated in Fig. 8) in order to connect adjacent frames (802) to each other such that the bottom frame and the top frame are coupled together in order to stabilize the whole cell block (para. [0067]).
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the frames in modified Kanai with snap elements such that the bottom frame and the top frame are coupled together, as taught by Schaefer, in order to stabilize the whole cell block. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument due to Applicant’s amendments made to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							2/16/2022Primary Examiner, Art Unit 1725